UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2012 (December 31, 2011) PACIFIC PREMIER BANCORP, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-22193 33-0743196 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1600 Sunflower Ave, Second Floor, Costa Mesa, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 431-4000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 24, 2012, Pacific Premier Bancorp, Inc. (PPBI) issued a press release setting forth PPBI's fourth quarter and year-to-date 2011 financial results. A copy of PPBI’s press release is attached hereto as Exhibit 99.1 and hereby incorporated by reference. The information furnished under Item2.02 and Item9.01 of this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities under that Section, nor shall it be deemed incorporated by reference in any registration statement or other filings of PPBI under the Securities Act of 1933, as amended, except as shall be set forth by specific reference in such filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS Press Release dated January 24, 2012 with respect to the Registrant's financial results for the fourth quarter and year-to-date ended September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC PREMIER BANCORP, INC. Dated: January 24, 2012 By: /s/ STEVEN R. GARDNER Steven R. Gardner President and Chief Executive Officer
